Name: Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97
 Type: Regulation
 Subject Matter: animal product;  information technology and data processing;  consumption;  health;  means of agricultural production;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|32000R1760Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 Official Journal L 204 , 11/08/2000 P. 0001 - 0010Regulation (EC) No 1760/2000 of the European Parliament and of the Councilof 17 July 2000establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 37 and 152 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure referred to in Article 251 of the Treaty(4),Whereas:(1) Article 19 of Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(5), states that a compulsory beef labelling system is to be introduced and obligatory in all Member States from 1 January 2000 onwards. The same Article also provides that, on the basis of a Commission proposal, the general rules for that compulsory system are to be adopted before that date.(2) Council Regulation (EC) No 2772/1999 of 21 December 1999 providing for the general rules for a compulsory beef labelling system(6) provides for these general rules to apply only temporarily for a maximum period of eight months, that is to say from 1 February to 31 August 2000.(3) For the sake of clarity Regulation (EC) No 820/97 should be repealed and replaced by this Regulation.(4) Following the instability in the market in beef and beef products caused by the bovine spongiform encephalopathy crisis, the improvement in the transparency of the conditions for the production and marketing of the products concerned, particularly as regards traceability, has exerted a positive influence on consumption of beef. In order to maintain and strengthen the confidence of consumers in beef and to avoid misleading them, it is necessary to develop the framework in which the information is made available to consumers by sufficient and clear labelling of the product.(5) To that end it is essential to establish, on the one hand, an efficient system for the identification and registration of bovine animals at the production stage and to create, on the other hand, a specific Community labelling system in the beef sector based on objective criteria at the marketing stage.(6) By virtue of the guarantees provided through this improvement, certain public interest requirements will also be attained, in particular the protection of human and animal health.(7) As a result, consumer confidence in the quality of beef and beef products will be improved, a higher level of protection of public health preserved and the lasting stability of the beef market will be reinforced.(8) Article 3(1)(c) of Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(7) states that animals for intra-Community trade must be identified in accordance with the requirements of Community rules and be registered in such a way that the original or transit holding, centre or organisation can be traced, and that before 1 January 1993 these identification and registration systems are to be extended to the movements of animals within the territory of each Member State.(9) Article 14 of Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(8) states that the identification and registration as provided for in Article 3(1)(c) of Directive 90/425/EEC of such animals must, except in the case of animals for slaughter and registered equidae, be carried out after the said checks have been made.(10) The management of certain Community aid schemes in the field of agriculture requires the individual identification of certain types of livestock. The identification and registration systems must, therefore, be suitable for the application and control of such individual identification measures.(11) It is necessary to ensure the rapid and efficient exchange of information between Member States for the correct application of this Regulation. Community provisions relating thereto have been established by Council Regulation (EEC) No 1468/81 of 19 May 1981 on mutual assistance between the administrative authorities of the Member States and the cooperation between the latter and the Commission to ensure the correct application of the law on customs or agriculture matters(9) and by Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters(10).(12) The current rules concerning the identification and the registration of bovine animals have been laid down in Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals(11) and Regulation (EC) No 820/97. Experience has shown that the implementation of Directive 92/102/EEC for bovine animals has not been entirely satisfactory and needs further improvement. It is therefore necessary to adopt specific rules for bovine animals in order to reinforce the provisions of the said Directive.(13) For the introduction of an improved identification system to be accepted, it is essential not to impose excessive demands on the producer in terms of administrative formalities. Feasible time limits for its implementation must be laid down.(14) For the purpose of rapid and accurate tracing of animals for reasons relating to the control of Community aid schemes, each Member State should create a national computerised data base which will record the identity of the animal, all holdings on its territory and the movements of the animals, in accordance with the provisions of Council Directive 97/12/EC of 17 March 1997 amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(12), which clarifies the health requirements concerning this database.(15) It is important that each Member State take all measures that may still be necessary in order to ensure that the national computerised database is fully operational as quickly as possible.(16) Steps should be taken in order to create the technical conditions guaranteeing the best communication possible by the producer with the database and a comprehensive use of databases.(17) In order to permit movements of bovine animals to be traced, animals should be identified by an ear tag applied in each ear and in principle accompanied by a passport throughout any movement. The characteristics of the ear tag and of the passport should be determined on a Community basis. In principle a passport should be issued for each animal to which an ear tag has been allocated.(18) Animals imported from third countries pursuant to Directive 91/496/EEC should be subject to the same identification requirements.(19) Every animal should keep its ear tag throughout its life.(20) The Commission is examining, on the basis of work performed by the Joint Research Centre, the feasibility of using electronic means for the identification of animals.(21) Keepers of animals, with the exception of transporters, should maintain an up-to-date register of the animals on their holdings. The characteristics of the register should be determined on a Community basis. The competent authority should have access to these registers on request.(22) Member States may spread the costs arising from the application of these measures over the entire beef sector.(23) The authority or authorities responsible for the application of each title in this Regulation should be designated.(24) A compulsory beef labelling system should be introduced which is obligatory in all Member States. Under this compulsory system, operators and organisations marketing beef should indicate on the label information about the beef and the point of slaughter of the animal or animals from which that beef was derived.(25) The compulsory beef labelling system should be reinforced from 1 January 2002. Under this compulsory system, operators and organisations marketing beef should, in addition, indicate on the label information concerning origin, in particular where the animal or animals from which the beef was derived were born, fattened and slaughtered.(26) Information additional to the information concerning where the animal or animals from which the beef was derived were born, fattened and slaughtered may be provided under the voluntary beef labelling system.(27) The system of compulsory labelling based on origin should be in force from 1 January 2002, it being understood that full information on movements made by bovine animals in the Community is only required for animals born after 31 December 1997.(28) The compulsory beef labelling system should also apply to beef imported into the Community. However, provision should be made for the fact that not all the information which is required for labelling beef produced in the Community may be available to a third-country operator or organisation. It is therefore necessary to state the minimum information that third countries must ensure is indicated on the label.(29) For operators or organisations producing and marketing minced beef who may not be in a position to provide all the information required under the compulsory beef labelling system, exceptions ensuring a certain minimum number of indications must be provided.(30) The objective of labelling is to give maximum transparency in the marketing of beef.(31) The provisions of this Regulation must not affect Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(13).(32) For all indications other than those falling under the compulsory beef labelling system, a Community framework for labelling of beef should also be provided and, in view of the diversity of descriptions of beef marketed in the Community, the establishment of a voluntary beef labelling system is the most appropriate solution. The effectiveness of such a voluntary labelling system depends on the possibility of tracing any labelled beef back to the animal or animals of origin. The labelling arrangements of an operator or organisation should be subject to a specification to be submitted to the competent authority for approval. Operators and organisations should be entitled to label beef only if the label contains their name or their identifying logo. The competent authorities of the Member States should be authorised to withdraw their approval of any specification in the event of irregularities. In order to ensure that labelling specifications may be recognised across the Community, it is necessary to provide for the exchange of information between Member States.(33) Operators and organisations importing into the Community beef from third countries may also wish to label their products according to the voluntary labelling system. Provisions should be laid down to ensure as far as possible that labelling arrangements relating to imported beef are of equivalent reliability to those set up for Community beef.(34) The change from the arrangements in Title II of Regulation (EC) No 820/97 to those in this Regulation can give rise to difficulties that are not dealt with in this Regulation. In order to deal with that possibility, provision should be made for the Commission to adopt the necessary transitional measures. The Commission should also be authorised to solve specific practical problems where justified.(35) With a view to guaranteeing the reliability of the arrangements provided for by this Regulation, it is necessary to oblige the Member States to carry out adequate and efficient control measures. These controls should be without prejudice to any controls that the Commission may carry out by analogy with Article 9 of Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities' financial interests(14).(36) Appropriate penalties should be laid down in the event of a breach of the provisions of this Regulation.(37) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(15),HAVE ADOPTED THIS REGULATION:TITLE IIdentification and registration of bovine animalsArticle 11. Each Member State shall establish a system for the identification and registration of bovine animals, in accordance with this Title.2. The provisions of this title shall apply without prejudice to Community rules which may be established for disease eradication or control purposes and without prejudice to Directive 91/496/EEC and Regulation (EEC) No 3508/92(16). However, the provisions of Directive 92/102/EEC which relate specifically to bovine animals shall no longer apply from the date on which those animals must be identified in accordance with this title.Article 2For the purposes of this title:- "animal" means a bovine animal within the meaning of Article 2(2)(b) and (c) of Directive 64/432/EEC(17),- "holding" means any establishment, construction or, in the case of an open-air farm, any place situated within the territory of the same Member State, in which animals covered by this Regulation are held, kept or handled,- "keeper" means any natural or legal person responsible for animals, whether on a permanent or on a temporary basis, including during transportation or at a market,- "competent authority" means the central authority or authorities in a Member State responsible for, or entrusted with, carrying out veterinary checks and implementing this title or, in the case of the monitoring of premiums, the authorities entrusted with implementing Regulation (EC) No 3508/92.Article 3The system for the identification and registration of bovine animals shall comprise the following elements:(a) ear tags to identify animals individually;(b) computerised databases;(c) animal passports;(d) individual registers kept on each holding.The Commission and the competent authority of the Member State concerned shall have access to all the information covered by this title. The Member States and the Commission shall take the measures necessary to ensure access to these data for all parties concerned, including consumer organisations having an interest which are recognised by the Member State, provided that the data confidentiality and protection prescribed by national law are ensured.Article 41. All animals on a holding born after 31 December 1997 or intended for intra-Community trade after 1 January 1998 shall be identified by an ear tag approved by the competent authority, applied to each ear. Both ear tags shall bear the same unique identification code, which makes it possible to identify each animal individually together with the holding on which it was born. By way of derogation from the above requirement, animals born before 1 January 1998 which are intended for intra-Community trade after that date may be identified in accordance with Directive 92/102/EEC until 1 September 1998.By way of derogation from the first subparagraph, animals born before 1 January 1998 which are intended for intra-Community trade after that date with a view to immediate slaughter may be identified in accordance with Directive 92/102/EEC until 1 September 1999.Bovine animals intended for cultural and sporting events (with the exception of fairs and exhibitions) may, instead of by an ear tag, be identified by an identification system offering equivalent guarantees and authorised by the Commission.2. The ear tag shall be applied within a period to be determined by the Member State as from the birth of the animal and in any case before the animal leaves the holding on which it was born. The period may not be longer than 30 days up to and including 31 December 1999, and not longer than 20 days thereafter.However, at the request of a Member State and in accordance with the procedure referred to in Article 23(2), the Commission may determine the circumstances in which Member States may extend the maximum period.No animal born after 31 December 1997 may be moved from a holding unless it is identified in accordance with the provisions of this Article.3. Any animal imported from a third country which has passed the checks laid down in Directive 91/496/EEC and which remains within Community territory shall be identified on the holding of destination by an ear tag complying with the requirements of this Article, within a period to be determined by the Member State but not exceeding 20 days following the aforesaid checks, and in any event before leaving the holding.However, it is not necessary to identify the animal if the holding of destination is a slaughterhouse situated in the Member State where such checks are carried out and the animal is slaughtered within 20 days of undergoing the checks.The original identification established by the third country shall be recorded in the computerised database provided for in Article 5 or, if this is not yet fully operational, in the registers provided for in Article 3, together with the identification code allocated to it by the Member State of destination.4. Any animal from another Member State shall retain its original ear tag.5. No ear tag may be removed or replaced without the permission of the competent authority.6. The ear tags shall be allocated to the holding, distributed and applied to the animals in a manner determined by the competent authority.7. Not later than 31 December 2001 the European Parliament and the Council, acting on the basis of a report from the Commission accompanied by any proposals and in accordance with the procedure provided for in Article 95 of the Treaty, shall decide on the possibility of introducing electronic identification arrangements in the light of progress achieved in this field.Article 5The competent authority of the Member States shall set up a computerised database in accordance with Articles 14 and 18 of Directive 64/432/EC.The computerised databases shall become fully operational no later than 31 December 1999, after which they shall store all data required pursuant to the said Directive.Article 61. As from 1 January 1998, the competent authority shall, for each animal which has to be identified in accordance with Article 4, issue a passport within 14 days of the notification of its birth, or, in the case of animals imported from third countries, within 14 days of the notification of its re-identification by the Member State concerned in accordance with Article 4(3). The competent authority may issue a passport for animals from another Member State under the same conditions. In such cases, the passport accompanying the animal on its arrival shall be surrendered to the competent authority, which shall return it to the issuing Member State.However, at the request of a Member State and in accordance with the procedure referred to in Article 23(2), the Commission may determine the circumstances under which the maximum period may be extended.2. Whenever an animal is moved, it shall be accompanied by its passport.3. By way of derogation from the first sentence of paragraph 1 and from paragraph 2, Member States:- which have a computerised database which the Commission deems to be fully operational in accordance with Article 5 may determine that a passport is to be issued only for animals intended for intra-Community trade and that those animals shall be accompanied by their passports only when they are moved from the territory of the Member State concerned to the territory of another Member State, in which case the passport shall contain information based on the computerised database.In these Member States, the passport accompanying an animal imported from another Member State shall be surrendered to the competent authority on its arrival;- may until 1 January 2000 authorise the issue of collective animal passports for herds moved within the Member State concerned provided that such herds have the same origin and destination and are accompanied by a veterinary certificate.4. In the case of the death of an animal, the passport shall be returned by the keeper to the competent authority within seven days after the death of the animal. If the animal is sent to the slaughterhouse, the operator of the slaughterhouse shall be responsible for returning the passport to the competent authority.5. In the case of animals exported to third countries, the passport shall be surrendered by the last keeper to the competent authority at the place where the animal is exported.Article 71. With the exception of transporters, each keeper of animals shall:- keep an up-to-date register,- once the computerised database is fully operational, report to the competent authority all movements to and from the holding and all births and deaths of animals on the holding, along with the dates of these events, within a period fixed by the Member State of between three and seven days of the event occurring. However, at the request of a Member State and in accordance with the procedure referred to in Article 23(2), the Commission may determine the circumstances in which Member States may extend the maximum period and provide for special rules applicable to movements of bovine animals when put out to summer grazing in different mountain areas.2. Where applicable and having regard to Article 6, each animal keeper shall complete the passport immediately on arrival and prior to departure of each animal from the holding and ensure that the passport accompanies the animal.3. Each keeper shall supply the competent authority, upon request, with all information concerning the origin, identification and, where appropriate, destination of animals, which he has owned, kept, transported, marketed or slaughtered.4. The register shall be in a format approved by the competent authority, kept in manual or computerised form, and be available at all times to the competent authority, upon request, for a minimum period to be determined by the competent authority but which may not be less than three years.Article 8Member States shall designate the authority responsible for ensuring compliance with this title. They shall inform each other and the Commission of the identity of this authority.Article 9Member States may charge to keepers the costs of the systems referred to in Article 3 and of the controls referred to in this title.Article 10The measures necessary for the implementation of this Title shall be adopted in accordance with the management procedure referred to in Article 23(2). These measures concern in particular:(a) provisions concerning ear tags;(b) provisions concerning the passport;(c) provisions concerning the register;(d) minimum level of controls to be carried out;(e) application of administrative sanctions;(f) transitional measures required to facilitate the application of this title.TITLE IILabelling of beef and beef productsArticle 11An operator or an organisation, as defined in Article 12, which:- is required, by virtue of Section I of this title, to label beef at all stages of marketing,- wishes, by virtue of Section II of this title, to label beef at the point of sale in such a way as to provide information, other than that laid down by Article 13, concerning certain characteristics or production conditions of the labelled meat or of the animal from which it derives,shall do so in accordance with this title.This title shall apply without prejudice to relevant Community legislation, in particular on beef.Article 12For the purposes of this title, the following definitions shall apply:- "beef" means all products falling within CN codes 0201, 0202, 0206 10 95 and 0206 29 91,- "labelling" means the attachment of a label to an individual piece or pieces of meat or to their packaging material, or in the case of non-prewrapped products the supply of appropriate information in written and visible form to the consumer at the point of sale,- "organisation" means a group of operators from the same or different parts of the beef trade.SECTION ICompulsory Community beef labelling systemArticle 13General rules1. Operators and organisations marketing beef in the Community shall label it in accordance with this Article.The compulsory labelling system shall ensure a link between, on the one hand, the identification of the carcass, quarter or pieces of meat and, on the other hand, the individual animal or, where this is sufficient to enable the accuracy of the information on the label to be checked, the group of animals concerned.2. The label shall contain the following indications:(a) a reference number or reference code ensuring the link between the meat and the animal or animals. This number may be the identification number of the individual animal from which the beef was derived or the identification number relating to a group of animals;(b) the approval number of the slaughterhouse at which the animal or group of animals was slaughtered and the Member State or third country in which the slaughterhouse is established. The indication shall read: "Slaughtered in (name of the Member State or third country) (approval number)";(c) the approval number of the cutting hall which performed the cutting operation on the carcass or group of carcases and the Member State or third country in which the hall is established. The indication shall read: "Cutting in: (name of the Member State or third country) (approval number)".3. However, up until 31 December 2001, Member States where sufficient details are available in the identification and registration system for bovine animals, provided for in Title I, may decide that, for beef from animals born, raised and slaughtered in the same Member State, supplementary items of information must also be indicated on labels.4. A compulsory system as provided for in paragraph 3 must not lead to any disruption of trade between the Member States.The implementation arrangements applicable in those Member States intending to apply paragraph 3 shall require prior approval from the Commission.5. (a) As from 1 January 2002, operators and organisations shall also indicate on the labels:(i) Member State or third country of birth;(ii) all Member States or third countries where fattening took place;(iii) Member State or third country where slaughter took place;(b) However, where the beef is derived from animals born, raised and slaughtered:(i) in the same Member State, the indication may be given as "Origin: (name of Member State)";(ii) in the same third country, the indication may be given as "Origin: (name of third country)".Article 14Derogations from the compulsory labelling systemBy way of derogation from Article 13(2)(b) and (c) and from Article 13(5)(a)(i) and (ii), an operator or organisation preparing minced beef shall indicate on the label the words "prepared (name of the Member State or third country)", depending on where the meat was prepared, and "origin" where the State or States involved are not the State of preparation.The obligation provided for in Article 13(5)(a)(iii) shall be applicable to such meat as from the date of application of this Regulation.However, such operator or organisation may add to the label of the minced beef:- one or more of the indications provided for in Article 13, and/or- the date on which the meat was prepared.On the basis of experience, and in the light of requirements, similar provisions may be adopted for cut meat and for beef trimmings in accordance with the procedure referred to in Article 23(2).Article 15Compulsory labelling of beef from third countriesBy way of derogation from Article 13, beef imported into the Community for which not all the information provided for in Article 13 is available, in accordance with the procedure referred to in Article 17, shall be labelled with the indication: "Origin: non-EC" and "Slaughtered in: (name of third country)".SECTION IIVoluntary labelling systemArticle 16General rules1. For labels containing indications other than those provided for in Section I of this title, each operator or organisation shall send a specification for approval to the competent authority of the Member State in which production or sale of the beef in question takes place. The competent authority may also establish specifications to be used in the Member State concerned, provided that use thereof is not compulsory.Voluntary labelling specifications shall indicate:- the information to be included on the label,- the measures to be taken to ensure the accuracy of the information,- the control system which will be applied at all stages of production and sale, including the controls to be carried out by an independent body recognised by the competent authority and designated by the operator or the organisation. These bodies shall comply with the criteria set out in European Standard EN/45011,- in the case of an organisation, the measures to be taken in relation to any member which fails to comply with the specifications.Member States may decide that controls by an independent body may be replaced by controls by a competent authority. The competent authority shall in that case have at its disposal the qualified staff and resources necessary to carry out the requisite controls.The costs of controls provided for in this section shall be borne by the operator or organisation using the labelling system.2. The approval of any specification shall be subject to the assurance of the competent authority, obtained on the basis of a thorough examination of its components as referred to in paragraph 1, of the proper and reliable functioning of the labelling system envisaged and, in particular, of any specification which does not ensure a link between, on the one hand, the identification of the carcass, quarter or pieces of meat and, on the other hand, the individual animal or, where this is sufficient to enable the accuracy of the information on the label to be checked, the animals concerned.Specifications which provide for labels containing misleading or insufficiently clear information shall also be refused.3. Where the production and/or sale of beef takes place in two or more Member States, the competent authorities of the Member States concerned shall examine and approve the specifications submitted in so far as the elements contained therein relate to operations taking place within their respective territories. In such case, each Member State concerned shall recognise the approvals granted by any other Member State concerned.If, within a period to be fixed in accordance with the procedure referred to in Article 23(2), counting from the day following the date of submission of the application, approval has not been refused or given, or supplementary information has not been asked for, the specification shall be considered to be approved by the competent authority.4. Where the competent authorities of all the Member States concerned approve the specification submitted, the operator or organisation concerned shall be entitled to label beef, provided that the label contains its name or logo.5. By way of derogation from paragraphs 1 to 4, the Commission, in accordance with the procedure referred to in Article 23(2), may provide for an accelerated or simplified procedure for approval in specific cases, in particular for beef in small retail packages or prime beef cuts in individual packages, labelled in a Member State according to an approved specification and introduced into the territory of another Member State, provided that no information is added to the initial label.6. A Member State may decide that the name of one or more of its regions may not be used, in particular where the name of a region:- could give rise to confusion or difficulties in checking,- is reserved for beef in the framework of Regulation (EEC) No 2081/92.Where authorisation is given, the name of the Member State shall appear alongside the name of the region.7. Member States shall inform the Commission of the implementation of this Article and in particular of the indications set out on the labels. The Commission shall inform the other Member States within the Management Committee for Beef and Veal referred to in Article 23(1)(b) and, where necessary, in accordance with the procedure referred to in Article 23(2), rules relating to those indications may be laid down and, in particular, limits may be imposed.Article 17Voluntary labelling system for beef from third countries1. Where the production of beef takes place, in full or in part, in a third country, operators and organisations shall be entitled to label beef according to this section if, in addition to complying with Article 16, they have obtained for their specifications the approval of the competent authority designated for that purpose by each of the third countries concerned.2. The validity within the Community of an approval granted by a third country shall be subject to prior notification by the third country to the Commission of:- the competent authority which has been designated,- the procedures and criteria to be followed by the competent authority when examining the specification,- each operator and organisation whose specification was accepted by the competent authority.The Commission shall transmit these notifications to the Member States.Where, on the basis of the above notifications, the Commission reaches the conclusion that the procedures and/or criteria applied in a third country are not equivalent to the standards set out in this Regulation, the Commission shall, after consultation with the third country concerned, decide that approvals granted by that third country shall not be valid within the Community.Article 18SanctionsWithout prejudice to any action taken by the organisation itself or the independent control body provided for in Article 16, where it is shown that an operator or organisation has failed to comply with the specification referred to in Article 16(1), the Member State may withdraw the approval provided for in Article 16(2) or impose supplementary conditions to be respected if its approval is to be maintained.SECTION IIIGeneral provisionsArticle 19Detailed rulesThe measures necessary for the implementation of this title shall be adopted in accordance with the management procedure referred to in Article 23(2). These measures concern in particular:(a) definition of the size of the group of animals, referred to in Article 13(2)(a);(b) definition of the minced beef, beef trimmings or cut beef referred to in Article 14;(c) definition of specific indications that may be put on labels;(d) measures required to facilitate the transition from the application of Regulation (EC) No 820/97 to application of this title;(e) measures required to resolve specific practical problems. Such measures, if duly justified, may derogate from certain parts of this title.Article 20Designation of competent authoritiesMember States shall designate the competent authority or authorities responsible for implementing this title, no later than 14 October 2000.Article 21At the latest by 14 August 2003, the Commission shall submit a report to the European Parliament and the Council, together, if necessary, with appropriate proposals regarding extending the scope of this Regulation to processed products containing beef and beef-based products.TITLE IIICommon provisionsArticle 221. Member States shall take all the necessary measures to ensure compliance with the provisions of this Regulation. The controls provided for shall be without prejudice to any controls which the Commission may carry out pursuant to Article 9 of Regulation (EC, Euratom) No 2988/95.Any sanctions imposed by the Member State on a holder shall be proportionate to the gravity of the breach. The sanctions may involve, where justified, a restriction on movement of animals to or from the holding of the keeper concerned.2. Experts from the Commission, in conjunction with the competent authorities:(a) shall verify that the Member States are complying with the requirements of this Regulation;(b) shall make on-the-spot checks to ensure that the checks are carried out in accordance with this Regulation.3. A Member State in whose territory an on-the-spot check is made shall provide the experts from the Commission with any assistance they may require in the performance of their tasks.The outcome of the checks made must be discussed with the competent authority of the Member State concerned before a final report is drawn up and circulated.4. Where the Commission deems that the outcome of checks so justifies, it shall review the situation within the Standing Veterinary Committee referred to in Article 23(1)(c). It may adopt the necessary decisions in accordance with the procedure laid down in Article 23(3).5. The Commission shall monitor developments in the situation: in the light of such developments and in accordance with the procedure laid down in Article 23(3) it may amend or repeal the decisions referred to in paragraph 4.6. Detailed rules for the application of this Article shall be adopted, where necessary, in accordance with the procedure referred to in Article 23(3).Article 231. The Commission shall be assisted:(a) for the implementation of Article 10, by the European Agricultural Guidance and Guarantee Fund Committee referred to in Article 11 of Council Regulation (EC) No 1258/1999(18);(b) for the implementation of Article 19 by the Management Committee for Beef and Veal set up by Article 42 of Council Regulation (EC) No 1254/1999(19);(c) for the implementation of Article 22 by the Standing Veterinary Committee set up by Council Decision 68/361/EEC(20).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period referred to in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months.4. The Committees shall adopt their rules of procedure.Article 241. Regulation (EC) No 820/97 shall be repealed.2. References to Regulation (EC) No 820/97 shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in the Annex.Article 25This Regulation shall enter into force on the third day following the day of its publication in the Official Journal of the European Communities.It shall be applicable to beef from animals slaughtered on or after 1 September 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Glavany(1) OJ C 376 E, 28.12.1999, p. 42.(2) OJ C 117, 26.4.2000, p. 47.(3) OJ C 226, 8.8.2000, p. 9.(4) European Parliament opinion of 12 April 2000 (not yet published in the Official Journal), Council Common Position of 6 June 2000 (not yet published in the Official Journal) and European Parliament Decision of 6 July 2000 (not yet published in the Official Journal).(5) OJ L 117, 7.5.1997, p. 1.(6) OJ L 334, 28.12.1999, p. 1.(7) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 92/118/EEC (OJ L 62, 15.3.1993, p. 49).(8) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ 162, 1.7.1996, p. 1).(9) OJ L 144, 2.6.1981, p. 1. Regulation repealed by Regulation (EC) No 515/97 (OJ L 82, 22.3.1997, p. 1).(10) OJ L 351, 2.12.1989, p. 34.(11) OJ L 355, 5.12.1992, p. 32. Directive as last amended by the 1994 Act of Accession.(12) OJ L 109, 25.4.1997, p. 1.(13) OJ L 208, 24.7.1992, p. 1.(14) OJ L 312, 23.12.1995, p. 1. Regulation as last amended by Regulation (EC) No 1036/1999 (OJ L 127, 21.5.1999, p. 4).(15) OJ L 184, 17.7.1999, p. 23.(16) OJ L 355, 5.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 1036/1999 (OJ L 127, 21.5.1999, p. 4).(17) OJ 121, 29.7.1964, p. 1977/64. Directive updated by Directive 97/12/EC (OJ L 109, 25.4.1997, p. 1 ) and last amended by Directive 98/99/EC (OJ L 358, 31.12.1998, p. 107).(18) OJ L 160, 26.6.1999, p. 103.(19) OJ L 160, 26.6.1999, p. 21.(20) OJ L 255, 18.10.1968, p. 23.ANNEXCorrelation table>TABLE>